                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 BENNIE R. WEISER, JR., and LATRICE
 (ALVERSON) WEISER,
            Plaintiffs/Counter-Defendants,
 vs.                                           Case No. 17-CV-673-GKF-FHM
 PATHWAY SERVICES, INC., a
 domestic for profit business corporation,
            Defendant/Counter-Plaintiff

                                 OPINION AND ORDER

       Plaintiffs’ Motion for Sanctions, [Dkt. 24], is before the undersigned United States

Magistrate Judge for determination. The matter has been fully briefed and is ripe for

decision.

       Plaintiffs’ brief outlines contentious interactions between counsel concerning

scheduling of depositions, the conduct of depositions, and the timing of the production of

documents requested by subpoena duces tecum. Plaintiffs assert that Defendant failed to

timely provide complete initial disclosures required by Fed.R.Civ.P. 26 and failed to timely

provide some of the documents requested in Plaintiffs’ requests for production of

documents. Plaintiffs assert that Defendant’s discovery deficiencies precluded Plaintiffs

from meaningfully preparing for depositions, and for the settlement conference, but they

provide no detail to demonstrate these assertions. As a sanction, Plaintiffs seek to

preclude Defendant from using any of the documents that were not properly produced, to

strike Defendant’s defenses, exclude the testimony and reports by Defendant’s designated

expert witness Randall O’Neal, assess the reasonable attorney fees and costs related to

Plaintiffs’ preparation for their depositions, preparation for the settlement conference,
preparation for the deposition of Randall O’Neal and the Rule 30(b)(6) deposition of Scott

Mathison, the expenses of this motion, and that no further extensions of the discovery

deadlines will be granted.

       From the parties’ papers it appears that Defendant did not timely produce all

required information in its initial disclosures and Defendant’s responses to discovery

requests may not have been complete at the time the responses were served. However

Plaintiffs now have all of the information that has been requested. While the court

disapproves of tardy and incomplete discovery responses and the court understands that

it is frustrating to proceed when the discovery rules and time lines are not followed, the

court finds that Plaintiffs have not demonstrated that they have been prejudiced by

Defendant’s actions so as to warrant the extreme sanctions they are requesting. Nor have

Plaintiffs demonstrated that Defendant has gained any advantage by its actions.

       The sanctions Plaintiffs have requested are severe enough that they approach

default judgment. In Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992) the Tenth

Circuit set out a number of factors that courts are required to consider before imposing

default as a discovery sanction: (1) the degree of actual prejudice to the opposing party;

(2) the amount of interference with the judicial process; (3) the culpability of the litigant; (4)

whether the court warned the party in advance that dismissal of the action would be a likely

sanction for noncompliance; and (5) the efficacy of lesser sanctions. Even though Plaintiffs’

comprehensive list of requested sanctions come close to default, their papers do not

meaningfully address these factors or any others that might justify the imposition of the

severe sanctions they request.

       Plaintiffs’ Motion for Sanctions, [Dkt. 24], is DENIED.

                                                2
SO ORDERED this 28th day of December, 2018.




                                3
